Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1,3,5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuzono (U.S. 2014/0133878).
	Okuzono teach an image forming apparatus comprising a fixing device 308 which fixing a toner image onto a recording sheet, a processor 306 which controls the fixing temperature of the fixing device, a print controller 310 for receiving a print command, and a drawing controller 307 which draws an image (converts digital data to a bitmap data) so that the image forming apparatus can form an image on a recording sheet (see Fig.3, par.46-49). As seen in Fig.6, when a printing operation is started, the bitmap data will be generated (S707), a determination of a mode of operation with regard to whether the print is color or monochrome is determined (S709) and a (primary) fixing control between Tc or Tm temperatures will be selected, thereafter a determination of whether the image contains text or graphic images will be determined (S710, S711) and a further (secondary) fixing control will selected as to whether the fixing temperatures are Tmi or Tmt for monochrome images and Tci or Tct for color images (par.101-108). It is noted 
	Regarding claim 3, the secondary fixing control takes into account both the color information (color or monochrome) and the toner amount (graphic or text).
	Regarding claim 5, the fixing temperature of the fixing device is matched to the selected temperature (Tci, Tct, Tmi, Tmt) determined by the color and toner use amount. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okuzono (U.S. 2014/0133878). 
	Okuzono taught supra teach everything claimed except is silent as to  determine the amount of toner to be used (for text or graphic images) by counting the number of dots (pixels) of the processed images. However, it is notoriously well known in the art to use the counter to count the number of pixels/dots of an image to be printed to determined the amount of toner to be used for that image as a convenient way to predict this value of which the examiner takes Official Notice. 



3.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the primary and secondary fixing temperature control occurring during a primary and secondary feeding of the recording sheet is not taught or suggested by the prior art of record. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ooyanagi, Chikazawa et al., Ozawa et al., and Fujimoto et al. all teach adjusting the fixing temperature according to either or both of  color information or toner amount information. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852